Citation Nr: 1430985	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a depressive disorder. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to January 12, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984 and from December 1984 to January 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection and a 50 percent rating for depression, effective April 11, 2001. 

In March 2010, the RO granted a TDIU, effective January 12, 2010, the date of receipt of a formal claim for this benefit.  However, a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation for a disability that has already been found to be service connected.  Rice v. Shinseki, 22 Vet.App. 447 (2009).  Here, the issue was raised in the Veteran's statement of June 2010.  The Board has therefore expanded the appeal (as reflected on the title page) to include entitlement a TDIU due to the Veteran's service-connected depression prior to January 12, 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Virtual VA paperless claims processing system contains a March 2014 brief to the Board and additional VA outpatient treatment records that were considered by the RO in the most recent May 2012 supplemental statement of the case. 

 
FINDINGS OF FACT

1.  Prior to August 20, 2005 and starting on March 23, 2006 and for the remainder of the period of this appeal, the Veteran's depressive disorder manifests as reduced reliability and productivity with moderate symptoms such as depression, sleep interruption, irritability, strained relationships, and low self-esteem but not occupational and social impairment in most areas.  

2.  From August 20, 2005 to March 22, 2007, the Veteran's depressive disorder manifested with occupational and social impairment with serious symptoms such as hallucinations, suicidal ideations, homelessness, and non-functional relationships but without total impairment of social and occupational function.  

3.  The Veteran is not capable of securing or following all forms of substantially gainful employment as a result of his service-connected disabilities, effective his last day of employment on July 24, 2005.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for a depressive disorder prior to August 20, 2005 and starting March 23, 2006 thereafter are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 4.126, 4.130, Diagnostic Code 9434 (2013). 

2.  The criteria for a rating of 70 percent, but not higher, for a depressive disorder effective from August 20, 2005 to March 22, 2006 are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 4.126, 4.130, Diagnostic Code 9434 (2013). 

3.  The criteria for a total rating based on individual unemployability (TDIU) effective July 24, 2005 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the notice that was provided before service connection for depression was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating). 

In January 2010, the RO provided a notice that met the requirements for the formal claim for a TDIU. The notice advised the Veteran of the criteria for assignment of a TDIU and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the appellant's service treatment records, post-service VA and private medical and counseling records, records of award of Social Security Administration (SSA) disability benefits, employment records, and lay statements by the Veteran.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
Additionally, the appellant was afforded VA mental health examinations in June 2001, May 2009, and April 2012.  The Board finds that the VA examinations are adequate to decide the issues as they are based on an interview with the Veteran; a review of the record; and a mental health examination.  The assessments considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations of the Veteran's occupational and social impairment.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Initial Rating for Depression

The Veteran served as a U.S. Marine Corps rifleman and field radio operator with no combat or overseas service.  He contended in statements in June 2010, January 2011, and March 2012 that his depression is more severe than is contemplated in the initial rating.  The Veteran also described the severity and level of impairment in statements in July and September 2001, February and November 2002, August 2003, October 2004, and September and October 2007.  Although he asserts that the depression arose for many reasons including an assault during active service, service connection for depression was granted as secondary to a service-connected skin disorder, currently rated as 60 percent disabling.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's service-connected major depressive disorder is rated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this diagnostic code, mood disorders are to be rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2013).

A GAF score of 31 to 40 reflects some impairment of reality testing or communication (e.g. speech at times obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Veteran first sought VA mental health care in March 2001 and underwent three "initial evaluations" by different VA psychologists.  He reported a long history of unstable family and personal relationships, sporadic employment, self-doubt, suicidal ideations, and an unreported and unverified sexual assault in service.  The Veteran reported a recent separation from his wife and daughter.  He also acknowledged a history of alcohol and crack cocaine abuse and failure of several substance abuse treatment programs.  Service records show that a treatment program failure led to his discharge from the Marine Corps.  All examiners noted a depressed mood, anxiety, irritability, and sleep disturbances but no current suicidal ideations or hallucinations.   One examiner noted that he was preoccupied with critical self-critical ruminations.  The Veteran's speech, cognition, and hygiene were good but his thoughts were tangential and circumstantial and insight and judgment were poor.  The clinicians diagnosed major depression or dysthymic disorder and alcohol and cocaine dependence but not posttraumatic stress disorder, and assigned GAF scores of 55, 48, and 50.  

In June 2001, another VA psychologist performed a compensation and pension examination, noted a review of the claims file, and accurately summarized the same history as described by the Veteran including an unstable family history, sexual assault, and substance abuse.  Since the previous March, the Veteran had been a resident of a VA domiciliary and had undergone psychotherapy and medication management.  The psychologist noted that the Veteran was in good contact with reality and his conversation was goal directed, relevant, coherent, and organized but low-key, passive, and withdrawn with low self-esteem.  Memory and intellect were intact with no suicidal ideations and with fair insight and judgment.  The psychologist noted no symptoms consistent with PTSD and assigned a GAF score of 60.  

In July 2001, the RO denied service connection for depression, finding that it was caused by abuse of alcohol. 

In a July 2001 notice of disagreement and a September 2001 statement, the Veteran noted that his depression was caused by the severity of his skin condition and that medication for the skin caused drowsiness during the day, sleeplessness at night, and embarrassment in public.  He further noted that as a result of hard work and therapy, the substance abuse was going into remission.   At that time, service connection and a 10 percent rating were in effect for acne vulgaris and topical dermatitis.  

In July 2001, a VA clinician noted that the Veteran's substance abuse was in initial remission.  He noted that the Veteran had a high school education but did not have a driver's license or access to an automobile.  However, he was working in a factory but was not satisfied with his employment or social situation.  

In statements in February and November 2002, the Veteran described his family and social relationships as turbulent and dysfunctional, his perception of an inability to fit in with his peer group in the Marines, and his struggles with depression, low self-esteem, and substance abuse.  He also noted flare-ups in his skin disorder.  The RO later increased the rating of the skin disorder to 30 percent, effective in June 2001 and to 60 percent, effective in August 2002.  During this time, the Veteran received regular VA individual psychotherapy.  Clinicians noted that the Veteran maintain strained relations with his daughter and was attending a local church.  There are few relevant outpatient VA records for care in 2003 and 2004.  However, the Veteran reported and employers in part confirmed that he was able to work full time for private businesses and at a VA medical facility as a janitor up to December 2004.  In a November 2005 SSA claim, the Veteran reported that he also worked from January to April 2005.  

In April 2005, the Veteran sought to reestablish VA care.  A nurse practitioner (NP) noted that the Veteran had a history of depression but had returned from another city to live with his parents.  He reported working for a temporary agency.  A VA supervisor reported that he worked for VA for a short period in June to July 2005.  

On August 20, 2005, the Veteran was involuntarily brought by his mother to the emergency room of a private hospital in his home town with symptoms of auditory hallucinations and suicidal ideations as a result of cocaine abuse.  The emergency room examiner noted that the Veteran was calm and soft spoken but with a depressed mood and sense of hopelessness.  The examiner assigned a GAF score of 20.  The Veteran was transferred to a VA hospital the next day.  The attending VA physician noted the Veteran's report of being homeless for several months after breaking up a residential relationship with a girlfriend and was deeply in debt because of his drug abuse.  The Veteran had travelled from another city to his home town to find shelter with his mother and to again seek substance abuse treatment.  Upon admission, the physician noted that the Veteran was tense and anxious and expressed feelings of depression but that he denied any further suicidal ideations or hallucinations.   The physician diagnosed depressive disorder and cocaine dependence and assigned a GAF score of 45.  The Veteran was a satisfactory participant in an inpatient program of group and individual therapy including recreational trips to baseball games.  He told clinicians that he wanted to return to work and that he had good visits with his daughter that improved his mood.  At the time of his inpatient discharge in mid-September, the attending physician noted that the Veteran had a bright affect with much improved energy and motor activity.  The physician noted that the depression had resolved and that the Veteran planned to live alone in a residence owned by a family member and continue outpatient treatment. 

About twenty days later in October 2005, the Veteran was again admitted to VA inpatient care with symptoms of increasing depression, thoughts of imminent death, and a reported suicide attempt.  The Veteran acknowledged his return to alcohol and cocaine abuse.  On examination, he denied current suicidal ideations, but a staff psychiatrist noted severe depression with a blunted affect and sparse thought processes.  The physician assigned a GAF score of 30 and recommended another inpatient substance abuse program.   The physician attributed the Veteran's inability to achieve sobriety to family conflicts, unemployment, and financial distress.  The Veteran was transferred to another VA medical center, assigned to live in a domiciliary, and underwent another inpatient substance abuse treatment program until February 2006.  Upon return to his home town, he was admitted to two short periods of inpatient substance abuse treatment in March 2006.  The symptoms noted during these courses of treatment were unchanged except that there were no further expressions of suicidal ideations or hallucinations but continued severe depression and sense of hopelessness.  Clinicians assigned GAF scores of 40.  He was discharged from inpatient care on March 22, 2006.  

The record reflects that the Veteran has been unemployed since April 2005 with a short period of weekend work in June and July 2005.  The Veteran reported that he was unable to work because of his service-connected mental health disorder.  In statements submitted to the Social Security Administration (SSA) in December 2005, the Veteran and his mother noted that he failed to perform most activities of daily living including chores and hygiene because of guilt, hopelessness, shame, and feelings of worthlessness.  The SSA obtained a psychiatric review from a private psychologist who noted that the Veteran had a severe substance abuse disorder but that his level of impairment in the activities of daily living and concentration would not be disabling if he discontinued substance abuse.  The SSA granted disability benefits for depression, effective in December 2004.  

From March 22, 2006 through May 2009, the Veteran continued to receive periodic primary care and counseling at VA outpatient and mental health clinics and at a Vet Center where he received medication for depression assessed as relatively stable.  The Veteran remained unemployed but there were no hospitalizations 

In May 2009, a VA psychiatrist noted a review of the large file and examined the Veteran at the direction of the Board in part to determine if the Veteran's depression was caused or aggravated by his service-connected acne.  The psychologist noted a long history of early childhood sexual trauma, family discord and mental health problems, substance abuse with multiple episodes of inpatient treatment, and a variety of legal problems.  The psychiatrist also noted an unconfirmed military sexual assault.  The Veteran lived with his mother and stepfather and was not employed or engaged in any productive activities.  He reported continued feelings of depression, social isolation, and self-hate.  The Veteran's substance abuse was in remission.  On examination, the psychiatrist noted an initial level of anxiety that decreased during the examination to a level of calm.  The Veteran admitted exaggerating his symptoms in the past to gain hospital admission.  There were no active suicidal ideations but a continued feeling of worthlessness.  Speech was normal but was occasionally circumstantial and veered off topic.  Otherwise, his thought processes were clear and well directed with no compulsions or hallucinations.  The psychiatrist noted the reliability of the Veteran's reports was "not clear" because of numerous inconsistencies.  He diagnosed major depression, history of PTSD, substance dependence, and a probable personality disorder and assigned a GAF score of 51 to 60.  He also found that the Veteran's skin disorder did not cause the depression but had a minor aggravating role.  

In November 2009, the Board granted service connection for depression secondary to the skin disorder, and in November 2009, the RO executed the decision and assigned a rating of 50 percent, effective April 11, 2001, the date of receipt of the claim for service connection.  

VA outpatient treatment records from 2009 to 2011 primarily address physical illnesses.  However, the Veteran was seen generally every six months for mental health medication management and received counseling at a Vet Center.  In May 2011, the Veteran's VA psychiatrist noted that he had not seen the Veteran for six months and that he had not participated in psychotherapy for several years.   The Veteran's substance abuse was in remission but the Veteran reported conflict in his one-year marriage.  The psychiatrist noted that the Veteran's mood was fair and affect was congruent but with some anxiety when discussing his marital issues and his history of military sexual assault.  He denied any suicidal or homicidal ideation or intent and any auditory or visual hallucinations. Thought processes were clear, coherent, and goal directed. Thought content was consistent with statements made about recent events and judgment and insight were intact.  The Veteran started monthly therapy sessions that showed gradual improvements in mood.  In October 2011, the therapist noted that the Veteran's mood was bright, with no complaints, and that he expressed gratitude for his sobriety and new relationships. The therapist assigned a GAF score of 60.  This trend continued through March 2012. 

In a lengthy statement in March 2012, the Veteran described continued feelings of depression, self-hate, difficulty with his marriage relationship, continued use of medication, and inability to engage in employment.  His statements suggest more severe symptoms than he was sharing with his therapist and psychiatrist.  

In April 2012, a VA psychologist noted a review of the entire file, now consisting of over nine volumes, and conducted a mental health assessment.  On examination, the psychologist noted the same symptoms and severity as were noted in the 2009 examination including depressed mood, suspiciousness, sleep impairment, loose and sometimes tangential thoughts and difficulty dealing with stress.  The Veteran reported that he looked forward to receiving his VA disability compensation so that he could purchase drugs and identify with others who were struggling in life which was inconsistent with the therapist's report of continued sobriety.  The psychologist noted that the symptoms of major depression and cocaine abuse could be separated but the shame felt by the Veteran for his drug abuse was a minor contributor to the depression.  Neither the Veteran nor the psychologist mentioned the skin disorder as a contributing factor.  The psychologist noted that the depression was best summarized as imposing reduced productivity and reliability and not with occupational and social impairment in most areas.  The psychologist assigned a GAF score of 50 and noted that the Veteran could respond positively in a daily structured environment with limited and superficial social contact that would be consistent with a routine, sedentary, part-time job with limited engagement with others.  

The Board finds that an initial rating in excess of 50 percent for major depression is not warranted prior to August 20, 2005; that a rating of 70 percent, but not higher was warranted from August 20, 2005 to March 22, 2006; and that a rating of 50 percent but not higher is warranted thereafter.  

Notwithstanding some clinical observations of the Veteran's thought process deficits and circumstantial speech, the Board finds that the Veteran is competent to report on his feelings and behaviors and that the reports are generally credible because they have been accepted by clinicians and examiners.  However, the Veteran acknowledged on at least one occasion that he exaggerated his symptoms in order to obtain inpatient care and looked forward to compensation in order to continue destructive drug abuse.  The Board also finds that his written statements to adjudicators express a degree of severity and dysfunction inconsistent with his reports to clinicians when seeking care.  

Throughout the period covered by this appeal, the Veteran's major depressive disorder was manifested with symptoms such as depressed mood, sleep interruption, occasional anxiety, low self-esteem, irritability, and difficulty maintaining domestic relationships with occasional observations of loose or tangential speech.  Symptoms of hallucinations and suicidal ideations were present in August 2005 and resulted in a series of long hospitalizations and residential treatment programs through March 2006.  Clinicians noted that these symptoms were a result of substance abuse and quickly resolved during treatment with relapses almost immediately during temporary treatment intervals.  The Board considered whether the Veteran's drug abuse was entirely voluntary or a factor in the severity of his service-connected depression.  The weight of medical opinion is that the most severe symptoms of hallucinations, suicidal ideations, and need for inpatient care were stimulated by cocaine abuse and resolved with sobriety.  Clinicians and examiners clearly attributed exacerbations to drug abuse, but none of the clinicians or examiners clearly identified the Veteran's use of drugs as entirely voluntary and not in some way a component of or driven by the depressive disorder.  Resolving all doubt in favor of the Veteran, the Board will consider the exacerbations in the assignment of appropriate staged ratings.  

Prior to August 20, 2005, lay and medical evidence showed that the Veteran experienced the symptoms listed above but that they imposed only reduced reliability and productivity in his occupational and social functioning.  The Veteran was able to work full time up to December 2004 and again from January to April 2005 and for a short time in June and July 2005.  Although relationships were strained, he was able to live in a domestic arrangement and participate in programs to control his drug abuse.  GAF scores during this period were from 48 to 60 suggesting moderate symptoms and moderate difficulty in social and occupational functioning.  

Although the records suggest some increase in severity in the first half of 2005 because of a domestic break-up and intermittent homelessness, the records first show a clear exacerbation of the psychiatric disorder on August 20 , 2005 when the Veteran was taken by his mother to a VA hospital with symptoms of hallucinations and suicidal ideations aggravated by drug abuse.  From this date to March 22, 2006, a 70 percent rating is warranted because the Veteran displayed impairment in most areas such that he could not live independently, work, or associate with others outside the controlled medical setting.  GAF scores during this treatment dropped to a range of 20 on admission to generally in the 40s during the course of treatment indicating a serious level of impairment.  However, a 100 percent schedular rating was not warranted because his impairment was not total.  He did respond to the treatment, albeit with several relapses, but did not display gross or dangerous behavior, lose contact with reality, or experience persistent hallucinations and suicidal ideations.  In fact, he displayed intermittent improvements during treatment such that he could interact with his family and other patient and enjoy organized recreational outings.  

Starting on March 23, 2006, a 50 percent rating but not higher is warranted for the remainder of the period of this appeal.  Starting with his discharge from inpatient treatment, the medical records show a definite improvement as a result of the treatment because the Veteran was able to maintain sobriety and return to independent living.  The Veteran continued to struggle with the symptoms noted above but the higher rating of 70 percent is no longer warranted because the Veteran did not regress to experiencing hallucinations, suicidal ideations, and the intensity of depression and hopelessness as during the crisis period.  Clinicians noted that his symptoms were stable and controlled with periodic management of medication and a return to regular psychotherapy in 2011.  GAF scores again ranged in the 50s.  The Veteran married again and reestablished other family relationships.  Although the Veteran did not return to a full time occupation, examiners concluded that he did retain the ability to perform occupational tasks in a limited environment.  The Board considered the Veteran's March 2012 written statement in which he noted continued severe symptoms, but in view of the inconsistency with the trend shown in the VA outpatient observations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board also places greater weight on those reports and on the assessment of the VA psychologist in April 2012 who performed a detailed longitudinal review of the record and summarized the disability as imposing only reduced reliability and productivity.  The Veteran's occupational impairment will be further addressed in the section below.  

Finally, the Board considered whether the claim for a higher rating for depression should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the Veteran's depression and its occupational and functional impairment are fully addressed by the applicable rating criteria.  The criteria address a range of typical symptoms and the degree that all symptoms interfere with occupational and social functioning with higher ratings available.  As the criteria are not limited to certain symptoms, the Board considered all lay and medical evidence relevant to the Veteran's mental health disabilities and the opinions of medical professionals and finds that the rating criteria are adequate in this case.  

Therefore, the Board need not proceed to consider the second factor, viz., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Even if the rating criteria were inadequate, impairment of occupational functions solely because of depression is not evidence as the Veteran is able to perform some activities outside the home and manage his own affairs except during the period of inpatient treatment from August 2005 to March 2006 that supported a higher staged rating but did not rise to the level of a total schedular rating.  The Veteran's capacity for substantially gainful employment is addressed below.  

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

III.  Total Rating Based on Individual Unemployability

 A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For this purpose, disabilities resulting from a common etiology, single accident, or multiple injuries incurred in action will be considered one disability.  

For the entire appeal period, the Veteran has been granted service connection for major depression, rated as 50, 70, and 50 percent disabling.  The Veteran was also granted service connection for acne vulgaris, rated as 10 percent disabling since discharge from active duty to June 19, 2001, 30 percent thereafter until August 30, 2002, and 60 percent thereafter to the present.  The Veteran also has service-connected foot injury that is noncompensable.  The combined ratings were 60 percent prior to April 11, 2001, 70 percent thereafter until June 19, 2001, and 80 percent thereafter to the present.  Therefore, the Veteran met the statutory criteria for a TDIU on June 19, 2001. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
 
The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

VA's duty to assist in a claim for TDIU does not require obtaining a single medical opinion regarding the combined impact of all of a Veteran's service-connected disabilities.  The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.   See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

There is no medical evidence that the Veteran's skin or foot disorders interfere with his occupational functioning.  The Veteran credibly reported that he does feel embarrassed in public during skin exacerbations.  However, the weight of lay and medical evidence is that the Veteran's major depressive disorder has the dominant impact on his occupational capacity. 

The Board refers to the analysis of the severity of the disorder above and finds that a TDIU is warranted effective July 25, 2005, the day following his last reported period of employment.  The Veteran acknowledged that he was able to work full time to December 2004 and again from January to April 2005.  An undated VA employment record showed that he worked at a VA medical center until July 24, 2005.  Approximately one month later, he was admitted to inpatient VA medical care during a psychiatric crisis involving homelessness and substantial drug abuse.   
The Veteran was clearly not capable of securing or following all forms of substantially gainful employment during the courses of inpatient treatment through March 22, 2006.  

In March 2010, the RO granted a TDIU acknowledging that the Veteran last worked on July 24, 2005 and noting that the Social Security Administration granted disability benefits for a psychiatric disorder, effective in December 2004 which was during the period of inpatient care.  The RO assigned the effective date for a TDIU of January 12, 2010, the date of the Veteran's formal claim for the benefit.  However, as noted in the Introduction, a TDIU is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation for a disability that has already been found to be service connected.  Rice v. Shinseki, 22 Vet.App. 447 (2009).  

Applying this principle to the facts, the appropriate effective date for the TDIU is July 24, 2005, the last date of full employment.  The Veteran did meet the statutory criteria for the benefit on that date.  Even though the Board assigned a 50 percent scheduler rating after the completion of the inpatient care in March 2006, the weight of medical evidence since that time shows that the Veteran has need of regular psychiatric therapy and medication to control symptoms and to avoid relapses.  Even though his occupational impairment was evaluated as reduced reliability and productivity, the most recent comprehensive examination showed that he would only be capable of part time employment in a controlled environment.  Resolving all doubt in favor of the Veteran and remaining consistent with the RO's current award, the Board finds that the Veteran's occupational capacity remains less than is necessary for substantially gainful employment.  

Resolving all doubt in favor of the Veteran, an effective date for a TDIU of July 24, 2005 is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 50 percent for a depressive disorder prior to August 20, 2005 and a staged rating in excess of 50 percent from March 23, 2006 to the present is denied. 

A rating of 70 percent, but not higher, from August 20, 2005 to March 22, 2006 is granted. 

An effective date for a TDIU of July 24, 2005 is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


